Citation Nr: 1545843	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  15-06 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Don E. Cupp


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from February 1957 to March 1961, and from April 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In May 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  After the hearing, additional evidence was received, along with a waiver of RO consideration.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his erectile dysfunction is related to his service-connected coronary artery disease.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Board finds that the Veteran's erectile dysfunction (ED) is aggravated by his service-connected coronary artery disease (CAD).  The claims file contains an opinion from the Veteran's private physician, that his current ED is at least as likely as not caused by or further aggravated by his CAD.  The physician provided a thorough explanation that "[n]ormal erectile function is primarily a vascular event that relies heavily on endothelially derived, nitric oxide-induced vasodilation.  Accordingly, endothelial dysfunction appears to be a common pathological etiology and mechanism of disease progression between CAD and ED."  Furthermore, "[a]therosclerosis is a systemic disease and it is reasonable to expect penile atherosclerosis and resultant ED to occur in patients with CAD."

There is no competent medical opinion indicating that the Veteran's ED is not aggravated by his CAD.  Rather, the only other opinion of record states that ED predated, and therefore not directly caused by, CAD.  However, that opinion appears to be based on a misinterpretation of the facts, and failed to service connection on an aggravation basis.

Accordingly, as the evidence of record weighs in favor of the Veteran's claim for service connection for erectile dysfunction, as aggravated by his service-connected coronary artery disease, the claim must be granted.

As the full benefit sought by this appeal is herein granted, the need to discuss whether VA has complied with its duties to notify and assist the Veteran is obviated.


ORDER

Entitlement to service connection for erectile dysfunction is granted, subject to the laws governing payment of monetary benefits.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


